Citation Nr: 1342803	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active military service from May 1971 to August 1971, June 1973 to October 1973 and April 1974 to April 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was most recently brought before the Board in August 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the instant case in order to obtain an addendum opinion regarding the etiology of the Veteran's current psychiatric disorder.  Specifically, the Board noted that, in a July 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated a February 2008 Board denial on the basis that the Board failed to consider whether the Veteran's psychiatric disorder preexisted active service and was then aggravated by such service.  See generally Wagner v Principi, 370 F 3d 1089, 1096 (Fed Cir
2004).

In the August 2013 remand, the Board returned the Veteran's claim for a clarification opinion, noting that governing law and regulations prevent the Board from finding that a psychiatric disorder preexisted service, or that a preexisting psychiatric disorder was not aggravated by service, unless such findings are supported by clear and unmistakable evidence.  The Board determined that a prior medical opinion failed to adequately address the specific questions required by the Board.

The Veteran's claims file was forwarded to a VA psychologist in September 2013 who, after a review of the claims file, offered two opinions.  Utilizing the Disability Benefits Questionnaire (DBQ) format, the VA examiner selected the option for a negative etiological opinion regarding secondary service connection, and provided a supporting rationale seemingly addressing direct service connection.  The Board did not instruct in its August 2013 remand that an opinion regarding secondary service connection be obtained.  Further, the examiner selected the opinion that the claimed condition, "which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated" by service.  However, in the rationale immediately below, the examiner stated "[t]he Veteran's mood disorder NOS did not clearly and unmistakably exist prior to service."

Given the inconsistencies between the opinions rendered and rationale offered by the examiner, the September 2013 addendum opinion is inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, another remand is required to obtain the required opinion(s) with appropriate supporting rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Request an addendum to the September 2013 VA examination report from the same VA examiner, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and address the following: 

a. Does the evidence clearly and unmistakably demonstrate (is it undebatable) that the Veteran's mood disorder, NOS, existed prior to his entry into active service?  

In offering this opinion, the examiner is requested to comment on the March 2006 psychiatrist's opinion that suggests the Veteran had a psychiatric condition that originated in childhood and, therefore, preexisted active service.

b. If the answer to (a) is yes, does the evidence clearly and unmistakably demonstrate (is it undebatable), that the Veteran's mood disorder, NOS, underwent no increase in severity during service beyond the natural progress of the disability?  

In offering this opinion, the examiner is requested to comment on the March 2006 psychiatrist's remarks that (i) catching his wife in bed with another man would have been painful for the Veteran, (ii) the Veteran's psychotic symptoms primarily and inconsistently occur in relation to specific stressors, namely marital, (iii) his diagnosed psychiatric conditions would be apt to increase the likelihood of psychiatric symptoms emerging in response to stress, and (iv) "[i]t is no surprise that [his] marital problems served to trigger the emotional pain of his abusive childhood.

The examiner should not that "clear and unmistakable evidence" is an onerous standard, meaning the evidence cannot be misinterpreted or misunderstood.  In other words, the evidence leads to a conclusion that is undebatable, obvious or manifest.

c. If the (a) is answered no (i.e., there is not clear and unmistakable evidence that the Veteran's mood disorder preexisted active service), then offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current mood disorder, NOS, was incurred in service, or is otherwise related to an event, disease of injury in service, including the stress related to witnessing his wife's infidelity during service in 1975.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions provided.  If utilizing a Disability Benefits Questionnaire (DBQ), the examiner must ensure that the questions asked above are specifically addressed, and that the opinion(s) selected are consistent with the rationale provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

